 

EXHIBIT 10.31

LEASE SCHEDULE NO. 012

﻿

Associated Bank

   Leasing Division

﻿

This Lease Schedule No. 012 ("Lease Schedule") is an attachment to Master Lease
Agreement No. 2170 dated 10/17/13 by and between the undersigned (The Master
Lease is defined as the "Lease;" the Master Lease Agreement, together with the
Lease Schedule and any other lease schedule by and between the undersigned is
referred to as the "Lease"). All capitalized terms used in this Lease Schedule
shall have the meaning set forth in the Lease.

﻿

,

 

 

 

 

 

 

 

 

 

 

LESSOR:

Associated Bank, National Association,

a federally charted banking association

2870 Holmgren Way, PO Box 11361

Green Bay, WI  54307

 

 

LESSEE:

SigmaTron International, Inc.

2201 Landmeier Road

Elk Grove Village, IL  60007

 

Equipment Leased: See Attached Exhibit A

﻿

 

 

 

 

Initial Lease Term

Advance Rentals

Rental Payment Due Date

   60  Months

1  Advance Rentals

 

$5,482.15  .

The 10th day of each month

   60  Payments

Down Payment

 

$0.00  .

 

﻿

Taxes 0.0000% 

 

$0.00  .

 

Rental Payment

Documentation Fee

 

$500.00  .

End-of-Lease Options

        $5,482.15 per month,

Lease Deposit

 

$0.00  .

$1.00 Buyout

plus applicable taxes

Amount Due

 

   $5,982.15  .

 

﻿

ADDITIONAL PROVISIONS:

﻿

LEASE DEPOSIT. The Lease Deposit referenced above may be returned to Lessee at
the end of the Term of this Lease so long as no Event of Default has occurred
under the terms of the Lease. ln the case of an Event of Default under the
Lease, the Lease Deposit may be applied by Lessor to satisfy any outstanding
monetary obligation of Lessee to Lessor under this Lease or under any other
agreement between Lessor and Lessee. The Lease Deposit shall be held by Lessor
and shall not accrue interest.

﻿

ADDITIONAL FINANCIAL STATEMENT MONITORING REQUIREMENTS:

﻿

Lessee shall provide to Lessor the following documents, in a form acceptable to
Lessor:

﻿

1.



Interim Statements. As soon as available, but in no event later than 50 days
after the end of each fiscal quarter, SigmaTron International Inc. balance sheet
and profit and loss statement for the period ended, including all
schedule10-Q's, prepared by Lessee satisfactory to Lessor.

2.



Annual Statement. As soon as available, but in no event later than 120 days
after the end of each fiscal year, SigmaTron International, Inc. balance sheet
and income statement for the year ended, Including, all schedule 10-K's, audited
by certified public accountant satisfactory to Lessor.

﻿

Lessor hereby agrees to lease to the Lessee named below, and Lessee hereby
agrees to lease and rent from Lessor the Equipment listed above or on any
exhibit attached hereto, for the term and at the rental payments specified, all
subject to the terms and conditions set forth in such Lease. Lessee further
agrees that, at the option of Lessor, this Schedule shall be a separately
enforceable Lease, the terms and conditions of which shall be those set forth in
the Equipment Lease. The residual value of the Equipment subject to the lease is
$0.00.

﻿

﻿

 

 

 

 

Accepted By:

 

Accepted By:

﻿

Associated Bank, National Association

 

 

SigmaTron International, Inc.

﻿

“LESSOR”

 

 

“LESSEE”

﻿

 

 

 

 

By:

/s/ Jody Tilkens

 

By:

/s/ Linda K. Frauendorfer

﻿

(Signature)

 

 

(Signature)

Name:

Jody Tilkens

 

Name:

Linda K. Frauendorfer

﻿

 

 

 

 

Title:

Assistant Vice President

 

Title:

Chief Financial Officer

﻿

 

 

 

 

Date:

05/08/17

 

Date:

04/25/17

﻿



--------------------------------------------------------------------------------